Citation Nr: 0518941	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  03-23 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION

The veteran had active service from March 1941 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 RO rating decision which denied 
entitlement to service connection for bilateral hearing loss 
and for tinnitus.

In June 2005 the veteran and his wife testified at a hearing 
at the RO before the undersigned Acting Veterans Law Judge.  
Pursuant to a motion made at the hearing and the Board's 
granting thereof, this case has been advanced on the Board's 
docket under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2004).


FINDINGS OF FACT

1.  There is competent medical evidence of record showing 
that the veteran's current bilateral hearing loss disability 
began in active service as a result of acoustic trauma.

2.  There is competent medical evidence of record showing 
that the veteran's tinnitus began in active service as a 
result of acoustic trauma.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during the veteran's 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2004).

2.  Tinnitus was incurred during the veteran's active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a "disability" when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or higher; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The veteran essentially contends that he developed bilateral 
hearing loss and tinnitus as a result of noise exposure 
during his World War II service in the Pacific Theater of 
Operations.  He has testified that after service he worked in 
a factory doing assembly and was not exposed to noise 
therein.

The record reflects that the veteran had active service in 
the U.S. Army from March 1941 to November 1945, including 
service in the South Pacific area during World War II.  He 
was assigned to the 33rd QM Co.  His military occupational 
specialty (MOS) upon separation was Supply NCO.  He had 
military qualifications with the "Exp. Rifle" and "SS 
Carbine".  In December 2002 the National Personnel Records 
Center (NPRC) indicated that this was a fire-related case and 
there were no service medical records or SGO's (Surgeon 
General Reports) for the veteran.

The earliest medical evidence of record showing that the 
veteran was diagnosed with hearing loss is dated in 1998.  He 
testified, however, that while his hearing loss and tinnitus 
began during service, he was first treated for his hearing 
loss in 1984 or 1985 at a hearing center in a mall.  He 
indicated the place had since closed and no records were 
available.  

Based on the audiological data of record, the veteran does 
have a current disability due to bilateral hearing loss, 
under 38 C.F.R. § 3.385. 

The veteran submitted a March 2003 letter from a private 
doctor, William D. Perry, Ph.D.  Dr. Perry noted that based 
on the veteran's case history and the findings on pure tone 
air conduction threshold testing, it appeared that the 
veteran had significant hearing losses and tinnitus of a type 
and pattern associated with intense noise exposure.  Dr. 
Perry opined that it was probable that a significant portion 
of these hearing losses and tinnitus were due to military 
related intense noise exposure.  Dr. Perry noted that nothing 
else in the veteran's history, other than his military noise 
exposure, appeared to account for his hearing loss and 
tinnitus, and that these losses are in excess of that 
expected due to the aging process alone.  

On VA examination in April 2003 it was noted that the 
veteran's chief complaint was hearing loss and that tinnitus 
was heard rarely and was not a complaint.  The diagnosis was 
bilateral hearing loss, moderately severe sensorineural on 
the right and severe mixed on the left.  The examiner 
indicated that the degree of loss and the pattern of loss 
(asymmetry and mixed on the left) was not generally 
consistent with noise exposure or acoustic trauma.  The 
examiner opined that it was unlikely that the veteran's 
hearing loss could be attributed to military noise.  

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event.  Gilbert v. Derwinski, 1 Vet.App. 
49, 55 (1990).  After reviewing the entire record, the Board 
finds that the evidence is in equipoise on the question of 
whether the veteran has bilateral hearing loss and tinnitus 
that were sustained in service.  There are medical opinions 
for and against the veteran's claims.  Under such 
circumstances, the veteran is given the benefit of the doubt.  
38 U.S.C.A. § 5107(b); Gilbert, .  Giving him the benefit of 
the doubt, the Board finds that the veteran was exposed to 
noise in service and that as a result he sustained bilateral 
hearing loss and tinnitus.  Thus, entitlement to service 
connection for bilateral hearing loss and tinnitus is 
granted.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes additional obligations on VA in terms of its 
duty to notify and assist claimants.  The Board finds that 
although VA has essentially satisfied the duty to notify and 
assist the veteran in this claim, this is a moot point as the 
Board's decision constitutes a complete grant of the benefits 
sought on appeal.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


